FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10461

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00042-FMTG

  v.
                                                 MEMORANDUM *
GILBERT LADONGA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                                                       **
                              Submitted May 15, 2012

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Gilbert Ladonga appeals from his jury-trial conviction and 78-month

sentence imposed for one count of criminal conspiracy and five counts of money

laundering. We have jurisdiction under 28 U.S.C. § 1291, and we affirm but




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand to the district court to correct clerical errors in the judgment.

      Ladonga contends that the district court procedurally erred by failing to

consider or to explain adequately why it rejected his arguments for a role reduction

under U.S.S.G. § 3B1.2 and for a downward variance. The record reflects that the

district court considered the arguments and adequately explained why neither a

role adjustment nor a downward variance was warranted. See United States v.

Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en banc).

      To the extent that Ladonga contends that the district court erred by denying

him a role adjustment under U.S.S.G. § 3B1.2, the district court did not clearly err

in denying the adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-83

(9th Cir. 2006).

      We remand to the district court with instructions to amend the judgment to

delete reference to 21 U.S.C. §§ 841(a)(1), 952 and 960, and replace it with the

proper statute of conviction for money laundering, 18 U.S.C. § 1956(a)(2)(B)(i).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                   11-10461